       Case 5:18-cr-00258-EJD Document 402 Filed 05/20/20 Page 1 of 6



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
     Attorneys for Defendant
10   RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16   UNITED STATES OF AMERICA,                     Case No. 18-CR-00258-EJD
17                     Plaintiff,                  AMENDED STIPULATION AND
                                                   [PROPOSED] ORDER FOR
18         v.                                      TEMPORARY RELEASE OF
                                                   DEFENDANT RAMESH “SUNNY”
19   HOLMES, et al.,                               BALWANI’S PASSPORT TO THE
                                                   CUSTODY OF DEFENSE COUNSEL
20                     Defendants.
21                                                 Judge:   Honorable Edward J. Davila
22

23

24

25

26

27

28
                                                                 AMENDED STIPULATION AND [PROPOSED]
                                                                    ORDER FOR TEMPORARY RELEASE OF
                                                                     DEFENDANT BALWANI’S PASSPORT,
                                                                              CASE NO. 18-CR-00258-EJD
        Case 5:18-cr-00258-EJD Document 402 Filed 05/20/20 Page 2 of 6



 1            Defendant Ramesh “Sunny” Balwani, by and through undersigned counsel, states as

 2   follows:

 3            1.     On June 15, 2018, as a condition of his release in the above-entitled action, the

 4   Court ordered Mr. Balwani to surrender possession of his United States passport (his only

 5   passport) to U.S. Pretrial Services. Mr. Balwani surrendered his passport that same day. Pretrial

 6   Services currently holds his passport.

 7            2.     Mr. Balwani’s passport expired on June 26, 2019. Mr. Balwani’s Entry Visa to

 8   travel to India expired in March 2019. Mr. Balwani last traveled to India to visit his family in

 9   December 2017 and January 2018, during the investigation of this case. The government was

10   informed of the international travel at that time and did not object.

11            3.     On May 15, 2020, Mr. Balwani and the government filed a Stipulation and

12   Proposed Order for temporary release of Mr. Balwani’s passport to the custody of defense

13   counsel. Dkt. 398. The Stipulation stated that Mr. Balwani wished to renew his passport and

14   Visa to India to ensure that he is able to request permission to travel to India, in order to visit and

15   care for his elderly mother, whose health was in rapid decline. See id.

16            4.     Just hours after the parties filed the Stipulation on May 15, 2020, Mr. Balwani

17   learned that his mother had passed away.

18            5.     Mr. Balwani now wishes to renew his passport and Visa and travel to India to

19   perform the traditional Hindu ceremonial rites in relation to his mother’s death. This end of life

20   ritual and rite of passage carries deep meaning and importance in the Hindu faith. Of particular

21   significance to Mr. Balwani is that Mr. Balwani, as the eldest son, is to perform his mother’s final

22   rites.

23            6.     Mr. Balwani has been in full compliance with the conditions of his release in this

24   case.

25            7.     Due to COVID-19, the U.S. Department of State is currently not offering

26   expedited passport renewal services other than in certain emergency situations. See

27   https://travel.state.gov/content/travel/en/passports/passport-help/faqs.html. The State

28   Department website indicates that applicants may still apply to renew passports by mail with
                                                                           AMENDED STIPULATION AND [PROPOSED]
                                                                              ORDER FOR TEMPORARY RELEASE OF
                                                          1                    DEFENDANT BALWANI’S PASSPORT,
                                                                                        CASE NO. 18-CR-00258-EJD
           Case 5:18-cr-00258-EJD Document 402 Filed 05/20/20 Page 3 of 6



 1   routine processing times, although applicants should “expect significant delays of several months

 2   due to COVID-19.” https://travel.state.gov/content/travel/en/News/passports/passport-covid-

 3   19.html. Expedited service is currently available in the event of a death in the applicant’s

 4   immediate family if the applicant applies within three days of scheduled travel.

 5   https://travel.state.gov/content/travel/en/passports/get-fast/emergencies.html.

 6                 8.         Upon release of Mr. Balwani’s passport by Pretrial Services to Orrick, Herrington

 7   & Sutcliffe LLP (“Orrick”), counsel for Mr. Balwani, Orrick will work with Mr. Balwani to

 8   submit an application to renew the passport either through a routine or expedited application,

 9   depending on the date of travel scheduled in coordination with his family and State Department

10   policy at the time of the application, and then subsequently arrange for the submission of an

11   application for a Visa to India with the passport.

12                 9.         Once Mr. Balwani’s passport and Visa have been renewed, and provided the

13   Government of India is permitting travel to India at that time, Mr. Balwani will travel to India to

14   perform the final rites for his mother. 1 Mr. Balwani will provide his confirmed travel itinerary to

15   the government and Pretrial Services as soon as he makes his travel arrangements.

16                 In light of the foregoing, the parties stipulate and agree that, subject to this Court’s

17   approval, U.S. Pretrial Services may temporarily release Mr. Balwani’s expired passport to

18   Orrick, counsel for Mr. Balwani, for the purpose of renewing it and for the purpose of applying

19   for a Visa to India. Once Mr. Balwani’s passport and Visa have been renewed, the parties

20   stipulate and agree that, subject to this Court’s approval, Mr. Balwani may travel to India with a

21   valid U.S. Passport to perform the final rites for his mother.

22                 IT IS SO STIPULATED.

23

24

25

26
     1
         See https://boi.gov.in/content/advisory-travel-and-visa-restrictions-related-covid-19-0.
27

28
                                                                                                    AMENDED STIPULATION AND [PROPOSED]
                                                                                                       ORDER FOR TEMPORARY RELEASE OF
                                                                                       2                DEFENDANT BALWANI’S PASSPORT,
                                                                                                                 CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 402 Filed 05/20/20 Page 4 of 6



 1   Dated: May 20, 2020                            ADAM A. REEVES
                                                    Attorney for the United States Acting Under
 2                                                  Authority Conferred by 28 U.S.C.§ 515
 3

 4                                                  /s/ Jeff B. Schenk
                                                    JEFF B. SCHENK
 5                                                  JOHN C. BOSTIC
                                                    ROBERT S. LEACH
 6
                                                    VANESSA BAEHR-JONES
 7                                                  Assistant United States Attorneys
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
 8

 9                                                   /s/ Jeffrey B. Coopersmith
                                                    JEFFREY B. COOPERSMITH
10                                                  WALTER F. BROWN
                                                    MELINDA HAAG
11                                                  RANDALL S. LUSKEY
12                                                  STEPHEN A. CAZARES
                                                    Attorneys for Ramesh “Sunny” Balwani
13

14

15

16   Filer’s Attestation: Pursuant to Local Rule 5-1, I attest under penalty of perjury that concurrence
     in the filing of the document has been obtained from its signatory.
17

18
     Dated: May 20, 2020                      By:              /s/ Jeffrey B. Coopersmith
19
                                                             JEFFREY B. COOPERSMITH
20

21

22

23

24

25

26

27

28
                                                                       AMENDED STIPULATION AND [PROPOSED]
                                                                          ORDER FOR TEMPORARY RELEASE OF
                                                         3                 DEFENDANT BALWANI’S PASSPORT,
                                                                                    CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 402 Filed 05/20/20 Page 5 of 6



 1               DEFENDANT’S NOTICE OF PRETRIAL SERVICES POSITION

 2          On May 20, 2020, counsel for Mr. Balwani inquired with Mr. Wilson by email, and with

 3   that email sent Mr. Wilson a copy of the instant Amended Stipulation with the government. Mr.

 4   Wilson responded on May 20, 2020 that he supports the proposed travel.

 5

 6   Dated: May 20, 2020                    By:              /s/ Jeffrey B. Coopersmith
 7                                                         JEFFREY B. COOPERSMITH

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     AMENDED STIPULATION AND [PROPOSED]
                                                                        ORDER FOR TEMPORARY RELEASE OF
                                                       4                 DEFENDANT BALWANI’S PASSPORT,
                                                                                  CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 402 Filed 05/20/20 Page 6 of 6



 1                                        [PROPOSED] ORDER

 2      PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3      1. U.S. Pretrial Services shall immediately release Ramesh “Sunny” Balwani’s U.S. passport

 4   to Orrick, Herrington & Sutcliffe on a temporary basis for the purpose of permitting Orrick,

 5   Herrington & Sutcliffe to arrange for the renewal of Mr. Balwani’s passport and Visa to travel to

 6   India.

 7      2. Once Mr. Balwani’s passport and Visa have been renewed, and provided the Government

 8   of India is permitting travel to India at that time, Mr. Balwani may travel to India with a valid

 9   U.S. Passport. Mr. Balwani shall provide his confirmed travel itinerary to the government and

10   Pretrial Services as soon as he makes travel arrangements.

11      3. Mr. Balwani shall return his passport to U.S. Pretrial Services at 450 Golden Gate Ave.,

12   San Francisco, CA 94102 promptly after he returns from India.

13

14               20 2020
     Dated: May ___,
                                                              SUSAN VAN KEULEN
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          AMENDED STIPULATION AND [PROPOSED]
                                                                             ORDER FOR TEMPORARY RELEASE OF
                                                           5                  DEFENDANT BALWANI’S PASSPORT,
                                                                                       CASE NO. 18-CR-00258-EJD
